Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 08/26/2021, the Examiner acknowledges the following: 
Claims 1, 2, 3, 5 – 7, 10 and 11 were amended.
Claims 4 and 9 were canceled by Applicant.
Claims 15 – 20 were added.
Currently, claims 1 – 20 are pending. Claims 4 and 9 were canceled by Applicant; therefore, claims 1 – 3, 5 – 8 and 10 – 20 are being examined on the merits.


Allowable Subject Matter
3.	Claims 1 – 3, 5 – 8 and 10 – 20 (renumbered as 1 – 18) are allowed.
the prior art teaches,	
An imaging device comprising a pixel comprising a photoelectric converter for generating a signal, and a reset transistor for resetting the photoelectric converter (Yanagida – US 2017/0013221 A1 – art from the IDS document), the reset transistor having a source and a drain, one of the source and the drain electrically connected to the photoelectric converter; a first voltage generating circuit for generating a first voltage; a second voltage generating circuit for generating a second voltage identical or equivalent to the first voltage; and a first switching circuit having a first input terminal, a second input terminal and a first output terminal, the first input terminal electrically connected to the first voltage generating circuit, the second input terminal electrically connected to the second voltage generating circuit, the first output terminal electrically connected to the other of the source and the drain of the reset transistor, wherein the first switching circuit electrically connects one of the first input terminal and the second input terminal to the first output terminal selectively in a period when the photoelectric converter is reset, and the photoelectric converter is reset by use of the first voltage or the second voltage. In some embodiments it teaches a first pixel connected to a first signal line and to a first wiring line and a second pixel connected to aa second signal line and to a second wiring line, wherein each pixel column includes a plurality of first and second pixels and wherein each vertical signal line is connected to a constant current source used in a resent operation and wherein a switch is connected between the vertical signal line and the constant current source and wherein each signal line is connected to one of the source and drain of the reset transistor, which is connected to the current source for resetting the 
Another prior art of record teaches a DA converter comprising a reference current generating circuit that generates a reference current (Matsumoto – US 2011/0050967 A1); a plurality of current sources that supply currents according to the reference current; a voltage output circuit that outputs a voltage according to a current to be supplied thereto; a plurality of switch circuits provided for the current sources respectively to each switch a connection of each of the current sources to the voltage output circuit or a predetermined load; a control section that controls the plurality of switch circuits based on an input digital signal to select that of the plurality of current sources which is to be connected to the voltage output circuit, and outputs a voltage according to the digital signal from the voltage output circuit; and a switch that stops an operation of at least one of the plurality of current sources based on a control signal from the control section, without stopping an operation of the reference current generating circuit, wherein the plurality of current sources include a first current source with a current value according to the reference current, and a plurality of second current sources with current values proportional to the current value of the first current source, and the switch stops an operation of the first current source. Matsumoto teaches a plurality of constant current sources; however, as Yanagida above, it fails to teach the combination of limitations as in the amended independent claim 1 or 
Even though, the prior art of record teaches some of the limitations as in the independent claims of the current application it fails to teach the combination of limitations as in the independent claims 1, 19 and 20. The prior art of record teaches an imaging device with first and second pixels located in the same column, wherein each first pixels are connected to a first vertical signal line, which is connected to a constant current source via a switch located between the constant current source and the reset transistor and switch is used in the resetting operation (See Yanagida) or an imaging device that includes a plurality of constant current sources (See Matsumoto) or a comparator circuit, 
	Regarding claim 1, Yanagida combined with Matsumoto and Sugiyama fails to explicitly disclose “An imaging device comprising: pixels that are arranged in an array and that include first pixels and second pixels located in a same column of the array of the pixels, each of the first pixels and each of the second pixels including a photoelectric converter that converts incident light to an electric charge, a first transistor, one of a source or a drain of which is electrically connected to the photoelectric converter, and a second transistor, a gate of which is electrically connected to the photoelectric converter, one of a source or a drain of the second transistor being electrically connected to the other one of the source or the drain of the first transistor; a first current source configured to be electrically connected to one of the source or the drain of the second transistor of each of the first pixels; a second current source configured to be electrically connected to one of the source or the drain of the second transistor of each of the second pixels; a signal line configured to be electrically connected to the other one of the source or the drain of the second transistor of each of the first pixels and to the other one of the source or the drain of the second transistor of each of the second pixels, and a third current source configured to be electrically connected to the signal line”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
	In regards to claims 2, 3, 5 – 8 and 10 – 18: claims 2, 3, 5 – 8 and 10 – 18 depend directly or indirectly to claim 1 and they require all the limitations of claim 1. Additionally, they add new limitations to the ones of claim 1 that are allowable over the prior art. Therefore, claims 2, 3, 5 – 8 and 10 – 18 are allowable for the same reasons as claim 1.
Regarding claim 19, Yanagida combined with Matsumoto and Sugiyama fails to explicitly disclose “An imaging device comprising: pixels that are arranged in an array and that include first pixels and second pixels located in a same column of the array of the pixels, each of the first pixels and each of the second pixels including a photoelectric converter that converts incident light to an electric charge, a first transistor, one of a source and a drain of which is electrically connected to the photoelectric converter, and 5Application No.: 16/950,962 a second transistor, a gate of which is electrically connected to the photoelectric converter, and one of a source and a drain of which is electrically connected to the other one of the source or drain of the first transistor; a first current source configured to be electrically connected to one of the source or the drain of the second transistor of each of the first pixels; a second current source configured to be electrically connected to one of the source or the drain of the second transistor of each of the second pixels; a signal line configured to be electrically connected to the other one of the source or the drain of the second transistor of each of the first pixels and to the other one of the source or the drain of the second transistor of each of the second pixels; and a third current source configured to be electrically connected to the signal line, wherein: the first current source includes a first current source transistor, the second current source includes a second current source transistor, the third current source includes a third current source transistor, the second transistor and the third current source transistor are each of a first conductivity type, and the first current source transistor and the second current source transistor are each of a second conductivity type different from the first conductivity type”. Therefore, as discussed above, claim 19 is allowable over the prior art of record.
Regarding claim 20, Yanagida combined with Matsumoto and Sugiyama fails to explicitly disclose “An imaging device comprising: pixels that are arranged in an array and that include first pixels and second pixels located in a same column of the array of the pixels, each of the first pixels and each of the second pixels including a photoelectric converter that converts incident light to an electric charge, a first transistor, one of a source and a drain of which is electrically connected to the photoelectric converter, and a second transistor, a gate of which is electrically connected to the photoelectric converter, and one of a source and a drain of which is electrically connected to the other one of the source or drain of the first transistor; a first current source configured to be electrically connected to one of the source or the drain of the second transistor of each of the first pixels; 6Application No.: 16/950,962 a second current source configured to be electrically connected to one of the source or the drain of the second transistor of each of the second pixels; and a signal line configured to be electrically connected to the other one of the source or the drain of the second transistor of each of the first pixels and to the other one of the source or the drain of the second transistor of each of the second pixels, wherein: the first current source includes a first current source transistor and a first switch electrically connected between a source and a drain of the first current source transistor, and the second current source includes a second current source transistor and a second switch electrically connected between a source and a drain of the second current source transistor”. Therefore, as discussed above, claim 20 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Hideo Kobayashi et al., US 2021/0266485 A1 – it teaches a comparator comprising: a comparison circuit that performs comparison between an input signal and a reference signal and changes a level of a signal to be output to a first node in accordance with a result of the comparison; and a positive feedback circuit including an amplifier unit that includes a current source load and outputs a signal in accordance with a potential of the first node to a second node and a feedback unit that positively feeds back a signal in accordance with a potential of the second node to the first node, wherein the feedback unit includes a first transistor to which output of the amplifier unit is fed back and a switch that controls turning on or off of the first transistor, wherein the amplifier unit of the positive feedback circuit includes a second transistor of a first conductivity type whose first main node is connected to a first voltage node supplied with a first voltage and whose control 
2. Takaaki Sugiyama et al. US 2015/0187335 A1 – it teaches a comparator circuit, comprising: a differential circuit configured to detect a difference between two input signals; a current supply configured to supply a current to the differential circuit; and a control unit configured to detect an operation timing of the differential circuit and to control the current supplied to the differential circuit by the current supply according to a detection result thereof, wherein the current supply is arranged to selectively supply a first current at a first time and a second current at a second time which is lower than the first current to the differential circuit and, wherein the control unit is configured to control the current supply to supply the second current when the differential circuit is in a standby state, and to switch a supply of the second current to a supply of the first current before the differential circuit is shifted from the standby state to an operating state.
3. Jun Aoki, US 9,025,064 B2 – it teaches a solid-state imaging device in which 1st to n-th substrates are electrically connected to each other via a connection portion, the solid-state imaging device comprising: a pixel unit in which pixels each including a photoelectric conversion element are arrayed in a matrix form; a column circuit unit that includes a plurality of column processing circuits which are disposed in correspondence with 
4. Shizunori Matsumoto et al., US 2011/0050967 A1 – it teaches a DA converter comprising: a reference current generating circuit that generates a reference current; a plurality of current sources that supply currents according to the reference current; a voltage output circuit that outputs a voltage according to a current to be supplied thereto; a plurality of switch circuits provided for the current sources respectively to each switch a connection of each of the current sources to the voltage output circuit or a predetermined load; a control section that controls the plurality of switch circuits based on an input digital signal to select that of the plurality of current sources which is to be connected to the voltage output circuit, and outputs a voltage according to the digital signal from the voltage output circuit; and a switch that stops an operation of at least one of the plurality of current sources based on a control signal from the control section, without stopping an operation of the reference current generating circuit, wherein the plurality of current sources include a first current source with a current value according to the reference current, and a 
5. Hirofumi Totsuka, US 11,140,351 B2 – it teaches a control circuit, comprising: a generation unit configured to generate a first reference signal changing in potential in a first period from a first point in time to a second point in time, and a second reference signal having a gradient larger than a gradient of the first reference signal and changing in potential in a second period from a third point in time to a fourth point in time; and a plurality of analog to digital (AD) conversion units including a first AD conversion unit and a second AD conversion unit, wherein each of the plurality of AD conversion units includes a selection circuit configured to select the first reference signal or the second reference signal, and a comparator to which the first reference signal or the second reference signal selected by the selection circuit is input, wherein the first period and the second period partially overlap with each other, and wherein the third point in time is later than the first point in time, wherein the generation unit includes a first current source and a second current source, wherein the first current source is connected to a first node configured to output the first reference signal, and wherein the second current source is connected to a second node configured to output the second reference signal.


Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697